                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

GENE EDWARD SCOTT, II                                                         PLAINTIFF

V.                                     4:19CV00030 JM

UNITED STATES GOVERNMENT                                                      DEFENDANT

                                              ORDER


       Pending before this Court is the Plaintiff=s Motion to Proceed In Forma Pauperis and

Complaint. The Eighth Circuit has instructed that the decision of whether a complaint is

frivolous or malicious precedes the decision of whether to grant in forma pauperis status and

whether to order service of process. See Carney v. Houston 33 F.3d 893, 895 (8th Cir. 1994)

(quoting Gentile v. Missouri Dept. Of Corrections, 986 F.2d 214 (8th Cir. 1993)). AIf the

complaint is frivolous or malicious, the district court should dismiss it out of hand.@ Id. A

complaint is frivolous where it lacks an arguable basis in either law or fact. See Neitzke v.

Williams, 490 U.S. 319, 325-27 (1989).

       In this case, Plaintiff, a resident of Arizona, seeks $375,000,000 to build a

“college/university/residential hall with medical facility in Holly Grove, Arkansas . . . because of

the need for commerce and population in Holly Grove” and his own need for security and

livelihood. He attempts to couch his request for relief as a claim under the First and the

Fourteenth Amendments to the United States Constitution, citing the right “to grieve” and the

right to equal protection under the laws. Plaintiff claims that he lives in an “[im]poverished

setting” and that this is a violation of his rights under the cited constitutional amendments.

However, Plaintiff has wholly failed to state a claim that has a basis in law or in fact. The Court

finds that allowing Plaintiff an opportunity to amend his complaint would be futile.
       Plaintiff=s Motion to Proceed in forma pauperis (ECF No. 1) is DENIED. Plaintiff=s

Complaint is dismissed without prejudice. The Clerk is directed to close the case.

       IT SO ORDERED this 16th day of January, 2019.



                                            _____________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               2
